DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p) II. Many of the claims recite process limitations instead of structural configurations adapted to perform functions. For example, claim 1 recites in line 5 “reformer to produce a reformate gas.” Such a limitation should recite that the reformer is “configured to” produce a reformate gas.
Regarding claim 22, the phrase "optional" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang (US 2013/0312384 A1).
Regarding claim 21, Hwang discloses an apparatus comprising: a fuel source capable of providing hydrocarbons and/or bio-fuels (paragraph 24); a catalytic H2 reformer selected from an ATR, a steam reformer, or a CPO reformer (paragraph 24) capable of utilizing the hydrocarbons and/or bio-fuels to produce reformate over platinum catalyst (paragraph 25); a reformate storage tank capable of storing the reformate (paragraph 32); and a control system with computer and flow meter capable of modulating the inlet mixture ratio of the reformer (paragraph 72).
Regarding claim 22, Hwang discloses an electrolysis device (paragraph 37).
Regarding claims 23-26, Hwang discloses that the Pt catalyst comprises Pt, Pd, Rh, Ir, and/or Rh on 0.01 to 10 wt alumina powder with stabilizers of lanthanum, cerium, praseodymium, rhenium, zinc, tin, calcium, potassium, zirconium, yttrium, barium, strontium, magnesium and mixture thereof on an inert carrier that can be ceramic monolith, metallic monolith, pellet, wire mesh, screen, foam, plate, or silicon carbide (paragraph 29).
Regarding claim 27, Hwang discloses that the inlet fuel mixture comprises natural gas, water, and oxygen (paragraph 61). The process limitations are not given patentable weight as per the USC 112 rejections above.
Regarding claim 28, Hwang discloses an IC engine capable of utilizing the reformate as fuel (paragraph 19). The process limitations are not given patentable weight as per the USC 112 rejections above.
Regarding claims 29 and 30, Hwang discloses producing power with the engine and utilizing the power and heat for the system (paragraph 74).
Regarding claim 31, Hwang discloses that the fuel is vaporized hydrocarbon (paragraph 28). The process limitations are not given patentable weight as per the USC 112 rejections above.
Regarding claim 32, Hwang discloses an IC engine capable of utilizing the reformate as fuel (paragraph 19) and the ability to produce steam in the system (paragraph 13). The process limitations are not given patentable weight as per the USC 112 rejections above.
Regarding claims 33 and 34, Hwang discloses that the system can control ratios to the IC engine and a turbine (paragraph 71). The process limitations are not given patentable weight as per the USC 112 rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725